DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features wherein “a casing of the spray chamber is composed of two protective covers”, and “a push switch is disposed at a junction line of the two protective covers”, as set forth in claim 3, must be shown or the feature(s) canceled from the claim(s).  It is noted that while a casing element of the spray chamber and a push switch element are shown in the drawings, the casing element is not depicted in any of the originally-filed drawings as being “composed of two protective covers”, No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to because it appears that reference number “8” is incorrectly located in Fig. 1.  The specification (see page 4, lines 7-10) states that reference number “8” designates the “pump outlet hose”, which is supposed to be located downstream of “pump 4”, in order for the water to “sequentially” pass “the suction hose assembly 6, the shutoff valve 5, the pump inlet hose 7, the pump 4, and the pump outlet hose 8…”, as described, and as also recited in claim 1.  As shown in Fig. 1, reference number “8” appears to be indicating the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 1, on line 7, the recitation, “the front end of the spray chamber” lacks antecedent basis.
Further, as to claim 1, on lines 9-10, the term “can reach” in the recitation, “and the pump outlet hose can reach a nozzle of the spray lance assembly through the rotating shaft” renders the recitation somewhat unclear.  What is the meaning of “can reach” in this recitation?

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobias et al., US Patent Application Publication No. 2013/0193232.
	As to claim 1, Dobias (see Figs. 1-10) shows a hand-held battery operated sprayer (26) with a rotatable spray lance, comprising a spray lance assembly (29) and a spray chamber (inside of “housing”, as described in at least paragraphs [0047]-[0052], and generally shown in at least Fig. 6), wherein a motor (“motor” of the “motorized pump assembly 72”, as described in at least paragraph [0050]), a pump (“pump” of the “motorized pump assembly 72”, as described in at least paragraphs [0050]-[0056]), a shutoff valve (see paragraph [0057], inclusive of the statement that any suitable valve(s) may be used), a suction hose assembly (inclusive of 34), a pump inlet hose (56), a pump outlet hose (58, 60, 62), a battery pack (75), and a conductor (conductor o bend in at least Fig. 1) is movably connected in the rotary axle base (see paragraph [0060]), the rotating shaft is connected to the spray lance assembly (at 88), and the pump outlet hose (portion 62) extends to a nozzle (90) of the spray lance assembly through the rotating shaft (see Figs. 3 and 10; and see paragraph [0058]).
	As to claim 5, Dobias (see Fig. 5; and see paragraphs [0041]-[0046]) also shows the suction hose assembly comprising a suction hose (34) and an external suction apparatus (36), the external suction apparatus comprising a bottle cap (42) and a suction pipe (41) that are of an integrated structure, and a plug (32) at an end of the suction hose is inserted in an opening (44) on the bottle cap and is connected to the suction pipe.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dobias et al., in view of Bailey et al., US Patent Application Publication No. 2016/0296956.
As to claim 3, Dobias shows all of the recited limitations as set forth in claim 1, and Dobias further shows a casing (again, the “housing”, as described in at least paragraphs [0047]-[0052], and generally shown in at least Fig. 6) of the spray chamber is composed of two protective covers (50, 51), a push switch (39, and note that while “39” of Dobias is a “trigger”, which is generally actuated through what would be termed as a “pull”-type actuation, the trigger of Dobias can also be pushed inwardly, thus making it a “push switch”; and it is regardless certainly well-known in the art to interchangeably and equivalently use a variety of actuation devices, such as various push/pull switch elements and other trigger elements) is disposed at a junction line of the two protective covers (see Fig. 3), the push switch is connected to the shutoff valve in the spray chamber (see again, paragraph [0057], inclusive of the statement that any suitable valve(s) may be used), wherein pressing drives the shutoff valve to turn on (a pressing operation opens the exemplary valve tubes, as discussed in at least paragraph [0057], and again note that Dobias expressly states in the last sentence of paragraph [0057] that other known valve-types can be used).  However, Dobias is silent as to the pressing between the push switch and the shutoff valve being locked through a switch lock.
	It should be noted that, before the filing of the instant application, it was old and well known in the art of hand-held spray devices which include any of a number of commonly-used actuation switch elements, to include a locking device for the switch element, in order to prevent inadvertent actuation of the switch element.  Indeed, Bailey (see Figs. 1-3) shows a hand-held battery operated sprayer (100) with a spray lance (114) which includes a motorized pump (200) and a valve (220) located within a spray chamber defined by a casing (110), wherein the pump is turned on and a valve is opened (see paragraph [0032]) to permit fluid flow through a series of hoses of the device by actuating a push switch element (160) having a similar design as 
	As to claim 4, Dobias (as modified above by Bailey) shows all of the recited limitations as set forth in claim 3, and Dobias further discloses (see paragraphs [0050] and [0054]) wherein when a pressing operation is performed on the push switch, a motor triggering conductor (76) and a battery contact conductor (“conductor” in paragraph [0050]) are triggered, and a battery-motor connection conductor (78) is further disposed between the motor and the battery pack.
	As to claim 6, Dobias (as modified above by Bailey) shows all of the recited limitations as set forth in claim 3, and Dobias further shows (see Fig. 6) a battery cover (77) disposed on the casing of the spray chamber, which is used for manually installing or removing the battery pack (see also, paragraph [0050]).

Allowable Subject Matter
12.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publications to Goodwin et al., Mitchell et al. and Falcon et al., are cited as of interest.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752